Citation Nr: 0113276	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama a


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




FINDINGS OF FACT

1.  The veteran, who served on active duty from January 1989 
to June 1991, appealed a September 1998 RO decision which 
denied a permanent and total disability rating for pension 
purposes.

2.  In April 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant requesting a withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2001 statement, signed by the veteran, he 
indicated that he wished to withdraw his appeal of 
entitlement to permanent and total disability rating for 
pension purposes.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

